NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CHENGLONG LIU,                                    No. 07-73493

               Petitioner,                        Agency No. A098-472-452

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Chenglong Liu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and we therefore deny Liu’s request for oral argument. See
Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We review de novo due process claims. Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility finding based on

inconsistencies between Liu’s testimony and his declaration regarding the length of

time he allegedly was detained, and the date of his wife’s alleged forced abortion.

See id. at 1040-44 (adverse credibility determination was reasonable under the Real

ID Act’s “totality of the circumstances”). In the absence of credible testimony,

Liu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Because Liu’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      Liu’s contentions that his due process rights were violated because: (1) the

interpreter made mistakes; and, (2) the IJ failed to provide him with a reasonable

opportunity to establish his claim, fail, because the record reflects he had a “full




                                           2                                     07-73493
and fair hearing” and a “reasonable opportunity to present evidence on his behalf.”

See Colmenar, 210 F.3d at 971.

      PETITION FOR REVIEW DENIED.




                                         3                                   07-73493